DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s response dated 9/10/21 has been entered. Claim 1 has been amended. Claims 2, 3, 5, 6, and 17 were previously cancelled. Claims 1, 4, 7-16 and 18-23 are currently pending and active. 
The rejection below has been updated to reflect the amendments to the claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 7-9, 11, 12, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Barnholtz et al. (US 2011/0104444).
Regarding claim 1, Barnholtz teaches a multi-ply fibrous structure (Barnholtz para 70-73) which possesses at least two or more regions that exhibit different density values (Barnholtz para 66), where at least two of the two or more regions are present at an adhesive (non-thermal) Barnholtz para 66, 70). It is further noted that two or more regions are by nature arbitrary, and therefore, any given point which is adhesively bonded could be considered a first region and any point with a void/crepe/embossment would be a second region. Further, two ‘first regions’ meet the claimed limitation requiring that at least two of the two or more regions are ‘not present’ in a thermal bond point. Finally, Barnholtz teaches that that first and second fibrous plies comprise a plurality of filaments which may be any or a combination of polypropylene, polyethylene, polyesters, polylactic acid, polyhydroxyalkanoates, and polycaprolactone (Barnholtz para 34).
Barnholtz is silent with respect to at least one of the first or second plies having two or more regions, not present within the thermal bond point, where the two or more regions exhibit different densities.
Barnholtz and Ampulski are related in the field of tissue papers (e.g. paper towels, bath towels, etc.). Ampulski teaches a paper web with variable density, such that first regions of relatively low density (P) are surrounded by third regions (K) of relatively higher density, and a second transitional region (T) with a density in-between the values of the other two regions (Ampulski col 3, ln 42-50), noting that this web structure gives a paper with improved strength for a given level of flexibility (Ampulski col 3, ln 55-56). It would be obvious to one of ordinary skill in the art to modify the web of Barnholtz to have the variable density structure of Ampluski because this would provide the web of Barnholtz with improved strength for a given amount of flexibility. 
Regarding claim 4, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that various wood pulps like Kraft, hardwood, and softwood can be used as a solid additive (Barnholtz para [0035]
Regarding claim 7, Barnholtz teaches the multi-ply fibrous structure as above for claim 1.  Barnholtz further teaches that polysaccharides can be used as a filament (Barnholtz para [0069]).
Regarding claim 8, Barnholtz teaches the multi-ply fibrous structure as above for claim 7. Barnholtz further teaches that starch, starch derivative, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives can be used to form the filaments (Barnholtz para [0034]).
Regarding claim 9, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that a layered fibrous structure where one layers is comprised of filaments (Barnholtz para [0069]).
Regarding claim 11, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the pore distribution can be bi-modal (Barnholtz para [0064]).
Regarding claim 12, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that at least one ply may have undulating embossments (called “pillows” and “knuckles”) (Barnholtz fig. 5, para 66, 85).
Regarding claim 18, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the fibrous structure can be convolutedly wound upon itself into a roll (Barnholtz para 80).
Regarding claims 19 and 20, Barnholtz teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that the fibrous structure can be used as sanitary tissue products of the forms of paper towels, bathe tissue, facial tissues, napkins, baby wipes, adult wipes, wet wipes, cleaning wipes, polishing wipes, cosmetic wipes, car care wipes, wipes that comprise an Barnholtz para 37).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 1, 4, 7-9, 11, 12, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a)as being obvious over Barnholtz et al. (US 2011/0104444) in view of Ampulski et al (US 5,580,423).
Regarding claim 1, Barnholtz teaches a multi-ply fibrous structure (Barnholtz para 70-73) which possesses at least two or more regions that exhibit different density values (Barnholtz para 66), where at least two of the two or more regions are present at an adhesive (non-thermal) bond point (Barnholtz para 66, 70). It is further noted that two or more regions are by nature arbitrary, and therefore, any given point which is adhesively bonded could be considered a first region and any point with a void/crepe/embossment would be a second region. Further, two ‘first regions’ meet the claimed limitation requiring that at least two of the two or more regions are ‘not present’ in a thermal bond point. Finally, Barnholtz teaches that that first and second fibrous plies comprise a plurality of filaments which may be any or a combination of polypropylene, polyethylene, polyesters, polylactic acid, polyhydroxyalkanoates, and polycaprolactone (Barnholtz para 34).
Barnholtz is silent with respect to at least one of the first or second plies having two or more regions, not present within the thermal bond point, where the two or more regions exhibit different densities.
Barnholtz and Ampulski are related in the field of tissue papers (e.g. paper towels, bath towels, etc.). Ampulski teaches a paper web with variable density, such that first regions of relatively low density (P) are surrounded by third regions (K) of relatively higher density, and a second transitional region (T) with a density in-between the values of the other two regions Ampulski col 3, ln 42-50), noting that this web structure gives a paper with improved strength for a given level of flexibility (Ampulski col 3, ln 55-56). It would be obvious to one of ordinary skill in the art to modify the web of Barnholtz to have the variable density structure of Ampluski because this would provide the web of Barnholtz with improved strength for a given amount of flexibility. 
Regarding claim 4, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that various wood pulps like Kraft, hardwood, and softwood can be used as a solid additive (Barnholtz para [0035]).
Regarding claim 7, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 1.  Barnholtz further teaches that polysaccharides can be used as a filament (Barnholtz para [0069]).
Regarding claim 8, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 7. Barnholtz further teaches that starch, starch derivative, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives can be used to form the filaments (Barnholtz para [0034]).
Regarding claim 9, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that a layered fibrous structure where one layers is comprised of filaments (Barnholtz para [0069]).
Regarding claim 11, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the pore distribution can be bi-modal (Barnholtz para [0064]
Regarding claim 12, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that at least one ply may have undulating embossments (called “pillows” and “knuckles”) (Barnholtz fig. 5, para 66, 85).
Regarding claim 18, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the fibrous structure can be convolutedly wound upon itself into a roll (Barnholtz para 80).
Regarding claims 19 and 20, Barnholtz in view of Ampulski teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that the fibrous structure can be used as sanitary tissue products of the forms of paper towels, bathe tissue, facial tissues, napkins, baby wipes, adult wipes, wet wipes, cleaning wipes, polishing wipes, cosmetic wipes, car care wipes, wipes that comprise an active agent for performing a particular function, and cleaning substrates for use with implements (Barnholtz para 37).

Claims 13-15, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Barnholtz in view of Ampulski as for claim 1, above, in view of Santiago (US 2007/ 0207293).
Regarding claims 13-15, Barnholtz in view of Ampulski teaches a multiply fibrous structure as above for claim 1.
Barnholtz in view of Ampulski is silent with respect to at least one ply of the multi-ply fibrous structure comprising a creped/foreshortened or explicitly uncreped ply.
Barnholtz in view of Ampulski and Santiago are related in the field of multi-ply fibrous structures for bath type tissues. Santiago teaches that tissue-towel paper products may be creped/foreshortened or uncreped, as desired and/or needed for a particular application (Santiago para 17, 36, 38, 61). It would be obvious to one of ordinary skill in the art to modify at least one of the plies of Barnholtz in view of Ampulski to be creped/foreshortened or uncreped as taught by Stantiago because Santiago teaches this may be selected as desired and/or needed for a particular application. 
Regarding claims 21-23, Barnholtz in view of Ampulski teaches a multi-ply fibrous structure as above for claim 1. Barnholtz further teaches the presence of a pore volume distribution of pores with a radius of under 50 µm is at least 10% (Barnholtz para [0063]) and a radius of under 100 µm is at least 2% (Barnholtz para 63, claim 13). The volume provided by Barnholtz is considered to be visible as it overlaps the range provided by the applicant for such a volume (see Applicant's specification at paragraph [0106]). Given that Barnholtz teaches the fibrous structures may be single or multi-layered, it therefore follows that each layer according to the invention of Barnholtz would have the claimed pore volume, as measured by the claimed test.  One of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Barnholtz overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. MPEP 2144.05
Barnholtz in view of Ampulski is silent with respect to the multi-ply structure having a void with a volume of at least 20 µm between the first and second plies.
Barnholtz in view of Ampulski and Santiago are related in the field of multi-ply fibrous structures, which may be embossed. Santiago teaches a multi-ply fibrous structure where the topmost ply is embossed which is adhesively bonded to a lower ply which is unembossed Santiago para [0049]). This results in a structure where there is an embossment height (z-direction void diameter) of from 600-1000 µm (Santiago para [0041, 0049]).  This embossed layer of Santiago when added to the multi-ply fibrous sheet of Barnholtz would further meet the instant limitation requiring the void (embossment) to have a volume of greater than 20 µm due to Santiago teaching that the embossment height (z-direction void height/diameter) is from 600-1000 µm, it would be expected to have a volume of greater than 20 µm. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03. Please note that as the claimed range is so large, the entirety of the taught range would be expected to be within the claimed range.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnholtz in view of Ampulski as applied to claim 1 above, and further in view of Makoui et al. (US 5,139,841). 
Regarding claim 10, Barnholtz in view of Ampulski teaches a multi-ply fibrous structure, as above for claim 1. 
Barnholtz in view of Ampulski is silent on the inclusion of a scrim layer in the fibrous structure.
Barnholtz in view of Ampulski and Makoui are related in the field of fibrous structures. Makoui teaches a multi-ply towel of cellulosic webs bonded to a central reinforcing and absorbent scrim layer (Makoui column 1, lines 6-11). It would be obvious to one of ordinary skill in the art to modify Barnholtz in view of Ampulski to include a scrim layer as taught by Makoui because the addition of a scrim layer provides a reinforcing layer (Makoui column 1, lines 6-11) Makoui column 1, lines 6-11) to the towel or tissue (Makoui abstract, column 1, lines 22-32). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnholtz in view of Ampulski as applied to claim 1 above, and further in view of Sawyer et al. (US 5,672,415).
Regarding claim 16, Barnholtz in view of Ampulski teaches a multi-ply fibrous structure as above for claim 1.
Barnholtz in view of Ampulski does not teach the use of microfilaments.
Barnholtz in view of Ampulski and Sawyer are related in the field of fabric made from filaments. Sawyer teaches using microfilaments to provide the benefit of a bulky or lofty fabric (Sawyer column 3, lines 26-34). It would be obvious to one of ordinary skill in the art to modify Barnholtz in view of Ampulski with the microfilaments of Sawyer because microfilaments provide extra bulk and loft to the fabric (Sawyer column 3, lines 26-34).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/23/21


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781